DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 07/01/2021 is acknowledged.  The amendment includes the amending of claims 1, 8, and 14.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview from the applicant’s representative Mr. Tim Singleton on 07/12/2021
4.	The application has been amended as follows:
	In Claim 4, after “The method of claim 1, wherein generating the index store further comprises: generating a time series frame index with keywords associated with”, INSERT “the”.
	In Claim 10, after “The system of claim 8, wherein generating the index store further comprises: generating a time series frame index with keywords associated with”, INSERT “the”.
	In Claim 17, after “The computer program product of claim 14, wherein generating the index store further comprises: generating a time series frame index with keywords associated with”, INSERT “the”.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:

	Specifically, although the prior art (See Xu) clearly teaches an “autoencoder” that has one model for recognizing objects and another model for movement in video frames, Stieglitz teaches the determining of time and generation of frame keywords for video frames, the detailed claim limitations directed towards the specific use of the autoencoder with multiple distinct models for recognizing models and movement in performing image recognition analysis to group frames with similar characteristics for the determining of the time data of those characteristics is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-7, 9-13, and 15-20 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0214885 issued to Park et al. on 31 July 2014.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index and search videos).
Lee et al. on 21 February 2008.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to verify social media content).
U.S. PGPUB 2011/0113444 issued to Popovich on 12 May 2011.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index and search videos).
U.S. PGPUB 2008/0193016 issued to Lim et al. on 14 August 2008.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to verify social media content).
U.S. PGPUB 2010/0318532 issued to Sznajder et al. on 16 December 2010.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to verify social media content).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

July 12, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168